685 F.2d 139
Danny L. GRIFFIN, Plaintiff-Appellant,v.OCEANIC CONTRACTORS, INC., Defendant-Appellee.
No. 80-1599.
United States Court of Appeals,Fifth Circuit.
Unit AAug. 25, 1982.

Appeal from the United States District Court for the Eastern District of Texas.
Friedman & Chaffin, Robert A. Chaffin, Houston, Tex., for plaintiff-appellant.
Fulbright & Jaworski, Theodore Goller, Houston, Tex., for defendant-appellee.
Before BROWN, POLITZ and TATE, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
The judgment of this Court, affirming the decision of the district court, 664 F.2d 36 (5th Cir. 1981), having been reversed in part by the Supreme Court and the case having been "remanded for proceedings consistent with this opinion," --- U.S. ----, 102 S.Ct. 3245, 73 L.Ed.2d ---- (1982), this case is now remanded to the district court for further proceedings consistent with the opinion of the Supreme Court.


2
REMANDED.